IKUTA, Circuit Judge
dissenting:
I respectfully dissent. The question presented in Munoz’s motion to reopen is whether Eduardo’s educational problems are an “exceptional and extremely unusual hardship” for purposes of 8 U.S.C. § 1229b(b)(l)(D). The IJ had previously determined that Eduardo’s educational problems did not establish such hardship. Munoz’s additional evidence that Eduardo’s educational problems may be caused by mild mental retardation does not change the basis for Munoz’s claim. We lack jurisdiction to consider a motion to reopen “where the question presented is essentially the same discretionary issue originally decided.” See Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir.2006).